 

 



Exhibit 10.1

 





FIRST AMENDMENT TO
CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (hereinafter called this “Amendment”)
is dated as of June 26, 2015, by and among RING ENERGY INC., a Nevada
corporation (the “Borrower”), each lender party to the Credit Agreement referred
to below, SUNTRUST BANK, as Administrative Agent for such lenders (in such
capacity, together with its successors in such capacity “Administrative Agent”)
and as Issuing Bank under the Credit Agreement referred to below, CADENCE BANK,
as Co-Documentation Agent, and Compass Bank, as Co-Documentation Agent.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, Administrative Agent and the lenders from time to time
party thereto (the “Lenders”) are parties to that certain Credit Agreement dated
as of July 1, 2014 (as amended, restated, or otherwise modified from time to
time, the “Existing Credit Agreement” and, as amended by this Amendment and as
further amended, modified or restated from time to time, the “Credit
Agreement”), whereby upon the terms and conditions therein stated the Lenders
have agreed to make certain loans to the Borrower upon the terms and conditions
set forth therein;

 

WHEREAS, the Borrower desires to increase the Aggregate Maximum Loan Amount to
$500,000,000.00 (the “Commitment Increase”);

 

WHEREAS, each Lender identified on the signature pages hereto desires to provide
a portion of the Commitment Increase in the several amounts set forth on
Schedule II hereto;

 

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below to facilitate the Commitment Increase and to make certain
other amendments to the Credit Agreement; and

 

WHEREAS, subject to the terms and conditions hereof, the Lenders are willing to
agree to the amendments to the Credit Agreement as set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Amendment hereby agree as follows:

 

SECTION 1. Definitions.

 

(a) Unless otherwise defined in this Amendment, each capitalized term used
herein but not otherwise defined herein has the meaning given such term in the
Credit Agreement. The interpretive provisions set forth in Sections 1.2, 1.3 and
1.4 of the Credit Agreement shall apply to this Amendment.

 

(b) As used in this Amendment, the following terms shall have the meanings set
forth below:

 

“Acquired Assets” means the “Assets” as defined in the Finley Acquisition
Agreement.

 

“Amendment Effective Date” has the meaning given to such term in Section 5 of
this Amendment.

 

“Amendment Effective Date Transactions” means the delivery of the Loan Documents
required to be delivered pursuant to the Amendment, the consummation of the
Finley Transactions by the Borrower and making of Loans on the Amendment
Effective Date.

 



 

 

 

“Closing Date Reserve Report” has the meaning set forth in Annex A attached to
this Amendment.

 

“Existing Lender” means each Lender that is a party to this Amendment that has a
Commitment under the Existing Credit Agreement.

 

“Finley Acquisition Agreement” means that certain Purchase and Sale Agreement
dated effective May 1, 2015, between Ring Energy, Inc., as buyer, and Finley
Production Co., LP, BDT Oil & Gas, LP, Metcalfe Oil, LP, Grasslands Energy LP,
Buffalo Oil & Gas, LP, and Finley Resources Inc., as sellers.

 

“Finley Transactions” means the acquisition by the Borrower of the Acquired
Assets as defined in the Finley Acquisition Agreement.

 

“Increasing Lender” means each Existing Lender whose dollar Commitment amount
shown on Schedule II attached hereto is higher than its Commitment under the
Existing Credit Agreement, and the term “Increasing Lender” shall also include
each New Lender as herein defined.

 

“Arranger” means SunTrust Robinson Humphrey, Inc., in its capacity as arranger
in connection with the amended credit facility pursuant to this Amendment.

 

“New Lender” means each Lender that is a party to this Amendment that is not a
party to the Existing Credit Agreement.

 

SECTION 2. Increase and Joinder. Effective on the Amendment Effective Date:

 

(a) The Aggregate Maximum Loan Amount is increased to $500,000,000.00.

 

(b) Each Increasing Lender’s Commitment shall be as set forth on Schedule II
attached hereto, and Schedule II of the Credit Agreement is amended in its
entirety to read as set forth in Schedule II attached hereto.

 

(c) Each New Lender represents and agrees as follows: (i) it shall be a “Lender”
under and as defined in the Credit Agreement and shall have a Commitment in the
amount set forth opposite its name on Schedule II attached hereto, (ii) it has
received a copy of the Existing Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.1 thereof, and such other documents
and information as it deems appropriate to make its own credit analysis and
decision to enter into this Amendment, (iii) it has, independently and without
reliance upon the Administrative Agent, any other agent, any Lender or the
Arranger, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Amendment, and (iv) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

SECTION 3. Borrowing Base Increase; Maximum Credit Amount Increase. Effective on
the Amendment Effective Date, (a) the Borrowing Base is increased to
$100,000,000.00, and (b) the Aggregate Maximum Loan Amount is increased to
$500,000,000.00.

 

SECTION 4. Additional Amendments to Credit Agreement. Effective on the Amendment
Effective Date, the Credit Agreement is hereby further amended as follows:

 

(a) Pricing. Schedule I to the Credit Agreement (Applicable Margin and
Applicable Percentage) is hereby replaced with Schedule I attached hereto.

 



2

 

 

(b) New Definitions. The following new definitions are hereby added to Section
1.01 of the Credit Agreement in proper alphabetical order:

 

“Finley PSA” means that certain Purchase and Sale Agreement dated effective May
1, 2015, between, Ring Energy, Inc., as buyer, and Finley Production Co., LP,
Finley Resources Inc., BDT Oil & Gas, LP, Metcalfe Oil, LP, Grasslands Energy LP
and Buffalo Oil & Gas, LP, as sellers.

 

“First Amendment Closing Date” means June 26, 2015.

 

(c) Amended and Restated Definitions (Change to Dates of Borrowing Base
Redeterminations and Extension of Maturity). The following definitions in
Section 1.01 of the Credit Agreement are hereby amended and restated in their
entirety to read as follows:

 

“Base Date” means (a) prior to November 1, 2015, (i) the First Amendment Closing
Date and (ii) the date of the determination scheduled to occur on or about
November 1, 2015 and (b) on or after November 1, 2015, the date of the most
recent scheduled determination of the Borrowing Base.

 

“Commitment Termination Date” shall mean the earliest of (i) June 26, 2020, (ii)
the date on which the Commitments are terminated pursuant to Section 2.7 or
Section 8.2 and (iii) the date on which the principal amount of all Loans
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise).

 

(d) Amendments to Definitions (Revision to Applicable Margin, Increased Maximum
Loan Agreement and Increased Letter of Credit Commitment Amount). The following
definitions in Section 1.01 of the Credit Agreement are amended as follows:

 

“Applicable Margin”: the definition of “Applicable Margin” is amended by
deleting the word “Grid” and replacing it with “grid”.

 

“Aggregate Maximum Loan Amount”: the definition of “Aggregate Maximum Loan
Amount” is amended by deleting the number “$150,000,000.00” and replacing it
with “$500,000,000.00”.

 

“LC Commitment”: the definition of “LC Commitment” is amended by deleting the
number “$2,500,000” and replacing it with “$5,000,000”.

 

(e) Amendment to Section 2.4(b) (Change to Dates of Scheduled and Interim
Borrowing Base Redeterminations after the Amendment Effective Date). Section
2.4(b) (Schedules and Interim Redeterminations) is amended in its entirety to
read as follows:

 

“(b) Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined semi-annually on each November 1 and May 1 beginning November 1,
2015 (each, a “Scheduled Redetermination”). In addition, the Borrower may, by
notifying the Administrative Agent thereof, and the Administrative Agent may, at
the direction of the Required Lenders, by notifying the Borrower thereof, each
elect to cause the Borrowing Base to be redetermined one time during each of the
following periods: (A) between the First Amendment Closing Date and the November
1, 2015 Scheduled Redetermination, and (B) starting with the November 1, 2015
Scheduled Redetermination, during any six month period between Scheduled
Redeterminations (each, an “Interim Redetermination”), in accordance with this
Section 2.4.”

 



3

 

 

(f) Amendment to Section 2.4(d)(i) (Change to Dates of Scheduled and Interim
Borrowing Base Redeterminations after the Amendment Effective Date). Section
2.4(d)(i) (Effectiveness of a Redetermined Borrowing Base) is amended in its
entirety to read as follows:

 

“(i) in the case of a Scheduled Redetermination, (A) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to clauses (a) and (c) of Section 5.13 in a timely and
complete manner, then on the May 1 or November 1 (or, in each case, such date
promptly thereafter as reasonably practicable), as applicable, following such
notice, or (B) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to clauses
(a) and (c) of Section 5.13 in a timely and complete manner, then on the
Business Day next succeeding delivery of such notice; and”



 

(g) Amendment to Section 3.2. Section 3.2 (Conditions to Each Credit Event) is
amended by deleting “December 31, 2013” and inserting in lieu thereof “December
31, 2014”.

 

(h) Amendment to Section 5.13(a) (Change to Delivery Dates of Reserve Reports).
Section 5.13(a) (Reserve Reports) is amended and restated in its entirety as
follows:

 

“(a) On or before April 1 and October 1 of each year, commencing October 1,
2015, the Borrower shall furnish to the Administrative Agent and the Lenders a
Reserve Report evaluating the Oil and Gas Properties of Borrower and its
Subsidiaries as of the immediately preceding January 1 (with respect to the
Reserve Report due April 1) and July 1 (with respect to the Reserve Report due
October 1). The Reserve Report due April 1 of each year shall be prepared by one
or more Approved Petroleum Engineers, and the Reserve Report due October 1 of
each year shall be prepared by or under the supervision of the chief engineer of
the Borrower who shall certify such Reserve Report to be true and accurate and
to have been prepared in accordance with the procedures used in the Reserve
Report most recently prepared by the Approved Petroleum Engineers.”

 

(i) Amendment to Section 5.13(b) (Revision to Cross-Reference). Section 5.13(b)
(Reserve Reports) is amended by deleting the cross-reference to “Section 2.5(b)”
and replacing it with “Section 2.4(b)”.

 

(j) Amendment to Section 8.1 (Events of Default) (Revision to Cross-Reference).
The paragraph at the end of Section 8.1 (Events of Default) is amended by
deleting the parenthetical “(other than an event with respect to the Borrower
described in subsection (g) or (h) of this Section)” and replacing it with
“(other than an event with respect to the Borrower described in subsection (g),
(h) or (i) of this Section)”.

 

SECTION 5. Conditions of Effectiveness. (a) This Amendment shall become
effective as of the date (the “Amendment Effective Date”) that each of the
conditions precedent set forth on Annex A hereto shall have been satisfied.

 

(a) Without limiting the generality of the provisions of Sections 3.1 and 3.2 of
the Credit Agreement, for purposes of determining compliance with the conditions
specified in Annex A, each Lender that has signed this Amendment (and its
permitted successors and assigns) shall be deemed to have consented to, approved
or accepted, or to be satisfied with, each document or other matter required
hereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received written notice from
such Lender prior to the proposed Amendment Effective Date specifying its
objection thereto.

 



4

 

 

(b) The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment Effective Date.

 

SECTION 6. Post-Closing Requirements. The Borrower shall comply with the
requirements set forth on Annex B hereto within the time frames set forth
therein as may be extended by the Administrative Agent.

 

SECTION 7. Representations and Warranties. The Borrower represents and warrants
to Administrative Agent and the Lenders, with full knowledge that such Persons
are relying on the following representations and warranties in executing this
Amendment, as follows:

 

(a) It has the organizational power and authority to execute, deliver and
perform this Amendment, and all organizational action on the part of it
requisite for the due execution, delivery and performance of this Amendment has
been duly and effectively taken.

 

(b) The Credit Agreement, as amended by this Amendment, the Loan Documents and
each and every other document executed and delivered to the Administrative Agent
and the Lenders in connection with this Amendment to which it is a party
constitute the legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with their respective terms except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.

 

(c) This Amendment does not and will not violate any provisions of any of the
articles or certificate of incorporation, bylaws, and other organizational and
governing documents of the Borrower.

 

(d) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Amendment.

 

(e) Before and after giving effect to this Amendment and the Amendment Effective
Date Transactions, the representations and warranties of the Borrower contained
in Article IV of the Credit Agreement or in any other Loan Document are true and
correct in all material respects (other than those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties shall be true and
correct in all respects).

 

(f) Before and after giving effect to this Amendment and the Amendment Effective
Date Transactions, no Default, Event of Default or Borrowing Base Deficiency
exists.

 

(g) Since December 31, 2014, there has been no event or circumstance which has
had or could reasonably be expected to have a Material Adverse Effect or a
material adverse effect on the Acquired Assets.

 

(h) As of the Amendment Effective Date, notwithstanding any provision in any
Collateral Document to the contrary, no Building (as defined in the applicable
Flood Insurance Regulation) or Manufactured (Mobile) Home (as defined in the
applicable Flood Insurance Regulation) included in the definition of “Mortgaged
Property” or “collateral” or similar definition in any Collateral Document and
no Building or Manufactured (Mobile) Home is encumbered by any Collateral
Document. As used in this paragraph, “Building” means any Building or
Manufactured (Mobile) Home, in each case as defined in the applicable Flood
Insurance Regulations); and “Flood Insurance Regulations” means (I) the National
Flood Insurance Act of 1968 as now or hereafter in effect or any successor
statute thereto, (II) the Flood Disaster Protection Act of 1973 as now or
hereafter in effect or any successor statute thereto, (III) the National Flood
Insurance Reform Act of 1994 (amending 42 USC § 4001, et seq.), as the same may
be amended or recodified from time to time, and (IV) the Flood Insurance Reform
Act of 2004 and any regulations promulgated thereunder.

 



5

 

 

SECTION 8. Miscellaneous.

 

(a) Reference to the Credit Agreement. Upon the effectiveness hereof, on and
after the date hereof, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, shall mean
and be a reference to the Credit Agreement as amended hereby.

 

(b) Effect on the Credit Agreement; Ratification. Except as specifically amended
by this Amendment, the Credit Agreement shall remain in full force and effect
and is hereby ratified and confirmed. By its acceptance hereof, the Borrower
hereby ratifies and confirms each Loan Document to which it is a party in all
respects, after giving effect to the Borrowing Base redetermination and
amendments set forth herein.

 

(c) Extent of Amendments. Except as otherwise expressly provided herein, the
Credit Agreement and the other Loan Documents are not amended, modified or
affected by this Amendment. The Borrower hereby ratifies and confirms that (i)
except as expressly amended hereby, all of the terms, conditions, covenants,
representations, warranties and all other provisions of the Credit Agreement
remain in full force and effect, (ii) each of the other Loan Documents are and
remain in full force and effect in accordance with their respective terms, and
(iii) the Collateral and the Liens on the Collateral securing the Obligations
are unimpaired by this Amendment and remain in full force and effect.

 

(d) Loan Documents. The Loan Documents, as such may be amended in accordance
herewith, are and remain legal, valid and binding obligations of the parties
thereto, enforceable in accordance with their respective terms. This Amendment
is a Loan Document.

 

(e) Claims. As additional consideration to the execution, delivery, and
performance of this Amendment by the parties hereto and to induce Administrative
Agent and Lenders to enter into this Amendment, the Borrower represents and
warrants that, as of the date hereof, it does not know of any defenses,
counterclaims or rights of setoff to the payment of any Obligations of the
Borrower to Administrative Agent, Issuing Bank or any Lender.

 

(f) Execution and Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same instrument.
Delivery of an executed counterpart of this Amendment by facsimile or pdf shall
be equally as effective as delivery of a manually executed counterpart.

 

(g) Governing Law. This Amendment and any claims, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this Amendment and the transactions contemplated hereby and
thereby shall be construed in accordance with and be governed by the law
(without giving effect to the conflict of law principles thereof) of the State
of Texas.

 

(h) Headings. Section headings in this Amendment are included herein for
convenience and reference only and shall not constitute a part of this Amendment
for any other purpose.

 

SECTION 9. NO ORAL AGREEMENTS. THE RIGHTS AND OBLIGATIONS OF EACH OF THE PARTIES
TO THE LOAN DOCUMENTS SHALL BE DETERMINED SOLELY FROM WRITTEN AGREEMENTS,
DOCUMENTS, AND INSTRUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN SUCH PARTIES
ARE SUPERSEDED BY AND MERGED INTO SUCH WRITINGS. THIS AMENDMENT AND THE OTHER
WRITTEN LOAN DOCUMENTS EXECUTED BY THE BORROWER, ADMINISTRATIVE AGENT, ISSUING
BANK AND/OR LENDERS REPRESENT THE FINAL AGREEMENT BETWEEN SUCH PARTIES, AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BY SUCH PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN SUCH
PARTIES.

 



6

 

 

SECTION 10. No Waiver. The Borrower hereby agrees that no Event of Default and
no Default has been waived or remedied by the execution of this Amendment by the
Administrative Agent or any Lender. Nothing contained in this Amendment nor any
past indulgence by the Administrative Agent, Issuing Bank or any Lender, nor any
other action or inaction on behalf of the Administrative Agent, Issuing Bank or
any Lender, (i) shall constitute or be deemed to constitute a waiver of any
Defaults or Events of Default which may exist under the Credit Agreement or the
other Loan Documents, or (ii) shall constitute or be deemed to constitute an
election of remedies by the Administrative Agent, Issuing Bank or any Lender, or
a waiver of any of the rights or remedies of the Administrative Agent, Issuing
Bank or any Lender provided in the Credit Agreement, the other Loan Documents,
or otherwise afforded at law or in equity.

 

 

 

Signatures Pages Follow

 

 

7

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 



  RING ENERGY INC.,   as Borrower       By:       Name:     Title:      

 



Signature Page to First Amendment to Credit Agreement



Ring Energy, Inc.

 



 



 

 



 



  SUNTRUST BANK,   as Administrative Agent, as Issuing Bank and as a Lender    
  By:       Name:     Title:      

 

Signature Page to First Amendment to Credit Agreement



Ring Energy, Inc.

 



 

 



 



 



  [NEW LENDER],   as a Lender       By:       Name:     Title:      

 

Signature Page to First Amendment to Credit Agreement



Ring Energy, Inc.

 



 

 



 

 

SCHEDULE I

 

 

 

Applicable Margin and Applicable Percentage

 



 

Pricing Level Borrowing Base
Utilization
Percentage Applicable Margin for Eurodollar Loans Applicable Margin for Base
Rate Loans Applicable Percentage for Unused Commitment Fee I < 25% 1.75%
per annum 2.75%
per annum 0.300%
per annum II ≥ 25% but < 50% 2.00%
per annum 3.00%
per annum 0.375%  
per annum III ≥ 50% but < 75% 2.25%
per annum 3.25%
per annum 0.375%
per annum IV ≥ 75% but < 90% 2.50%
per annum 3.50%
per annum 0.375%
per annum V ≥ 90% 2.75%
per annum 3.75%
per annum 0.500%
per annum

 

 

 

Schedule I

 



 

 



 

 

 

SCHEDULE II

 

 

 

Maximum Loan Amounts

 

 

 

Lender Pro Rata Share Pro Rata Share of
Borrowing Base Maximum Loan
Amount SunTrust Bank 30.0% $30,000,000 $150,000,000 Cadence Bank 17.5%
$17,500,000 $87,500,000 Compass Bank 17.5% $17,500,000 $87,500,000 IBERIABANK
15.0% $15,000,000 $75,000,000 NBH Bank 12.5% $12,500,000 $62,500,000 CrossFirst
Bank 7.5% $7,500,000 $37,500,000 TOTAL 100% $100,000,000 $500,000,000

 

 

 

Schedule II

 





 

 



 

ANNEX A
CONDITIONS PRECEDENT

 

1. The Administrative Agent shall have received (which may be by electronic
transmission), in form and substance satisfactory to the Administrative Agent,
the following, in each case dated as of the Amendment Effective Date unless
otherwise indicated below:

 

(a) a counterpart of this Amendment which shall have been executed by the
Administrative Agent, the Issuing Bank, each of the Lenders shown on Schedule II
to this Amendment and the Borrower (which may be by PDF transmission);

 

(b) a certificate of the Borrower’s principal executive officer or principal
financial officer satisfying the requirements of Section 5.13 of the Credit
Agreement as to the Reserve Report (or Reports, if more than one) (the “Closing
Date Reserve Report”, whether one or more) delivered with respect to the
Borrower’s Oil and Gas Properties (including the Acquired Assets) evaluated in
connection with the increase of the Borrowing Base pursuant to this Amendment;

 

(c) (i) Mortgages covering the Acquired Assets and (ii) such other Collateral
Documents, title information, supplements, amendments, documents and instruments
that the Administrative Agent shall have requested so that after giving effect
to the Finley Transactions (y) subject to Annex B hereto, the Administrative
Agent has received satisfactory title information on at least 80% of the total
value of the Oil and Gas Properties of the Borrower (including the Acquired
Assets) covered by the Closing Date Reserve Report and (z) the Borrower has
granted to the Administrative Agent as security for the Obligations a perfected
first-priority Lien interest in its Oil and Gas Properties (including the
Acquired Assets) as required by Section 5.15 of the Credit Agreement; (it being
understood that any filing or recordation may occur after the Amendment
Effective Date so long as the Administrative Agent has the authority to make
such filings and recordations on the Amendment Effective Date);

 

(d) lien searches, environmental reports, and such other diligence as the
Arranger may reasonably require with respect to the Acquired Assets, including
the Phase I report conducted by Environmental Consultants, Inc.;

 

(e) favorable written opinion of Burleson LLP, special Nevada and Texas counsel
to the Loan Parties, addressed to the Administrative Agent, the Issuing Bank and
each of the Lenders, in form and substance satisfactory to, and covering such
matters relating to the Loan Parties, the Loan Documents and the transactions
contemplated therein as may be requested by, the Administrative Agent and the
Arranger;

 

(f) a certificate executed by the principal financial officer of the Borrower
certifying as to: (i) solvency of the Borrower and its subsidiaries on a
consolidated basis after giving effect to the this Amendment and the Amendment
Effective Date Transactions, (ii) the Borrower’s pro forma compliance with
Article VI (Financial Covenants) of the Credit Agreement after giving effect to
the this Amendment and the Amendment Effective Date Transactions, and (iii) the
matters set forth in Sections 2 through 8 of this Annex A;

 

(g) a certificate of the Secretary or Assistant Secretary of each Loan Party,
attaching and certifying copies of its certificate or articles of incorporation
and bylaws, and of the resolutions of its board of directors, authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
and the Finley Acquisition Agreement and all related documentation thereto and
certifying the name, title and true signature of each officer of such Loan Party
executing such Loan Documents and the Finley Acquisition Agreement and all
related documentation thereto to which it is a party;

 



Annex A - Page 1

 

 

 

(h) certified copies of the articles or certificate of incorporation, of each
Loan Party, together with certificates of good standing or existence, as may be
available from the Secretary of State of the jurisdiction of organization of
such Loan Party and each other jurisdiction where such Loan Party is required to
be qualified to do business as a foreign corporation, each dated as of a recent
date.

 

(i) the Borrower’s unaudited financial statements together with officer’s
certificate, in each case as required pursuant to Sections 5.1(b) and 5.1(c) of
the Credit Agreement;

 

(j) a pro forma balance sheet, income statement, statement of cash flows and
projections of the Borrower and its subsidiaries as of the last day of March 31,
2015, giving pro forma effect to the Finley Transactions and the loans made on
the Amendment Closing Date as if the Finley Transactions had occurred and such
loans had been made as of such date (in the case of such balance sheet) or at
the beginning of such period (in the case of such other financial statements)
(the “Pro Forma Statements and Projections”), together with such information as
the Administrative Agent may reasonably request to confirm the tax, legal and
business assumptions made in such Pro Forma Statements and Projections and pro
forma compliance with Article IV (Financial Covenants) of the Credit Agreement
after giving effect to the this Amendment and the Amendment Effective Date
Transactions; and

 

(k) to the extent not previously delivered to Administrative Agent, certificates
of insurance as described in Section 3.1(b)(xvi) of the Credit Agreement,
evidencing insurance coverage as required by the Loan Documents.

 

2. The Administrative Agent shall have received fully executed copies of the
Finley Acquisition Agreement and all other material documents and agreements
evidencing the Finley Transactions, together with all exhibits and schedules,
certified by a Responsible Officer of the Borrower as being true and correct and
complete.

 

3. Each of the representations and warranties set forth in Section 7 of this
Amendment shall be true and correct.

 

4. The Finley Transactions shall have been consummated (or shall be consummated
on the Amendment Effective Date substantially simultaneously with the funding of
the requested Loans on the Amendment Effective Date) (x) in accordance with
applicable Requirements of Law and (y) in accordance with the terms and
conditions of the Finley Acquisition Agreement as in effect on the date of this
Amendment without giving effect to any waiver, modifications or consent
thereunder that is materially adverse to the interests of the Lenders (as
reasonably determined by the Arranger) unless approved by the Arranger.

 

5. All approvals of a Governmental Authority or third party necessary in
connection with the Finley Transactions, the financing and transactions
contemplated hereby and the continued operations of Borrower’s business shall
have been obtained and shall be in full force and effect, and all applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority that would restrain, prevent or otherwise impose
adverse conditions on the Finley Transactions or the financing thereof, or any
transactions contemplated hereby.

 

6. There is no action, suit, investigation or proceeding pending or threatened
in any court or before any arbitrator or Governmental Authority that purports to
affect the Finley Transactions or the financing thereof, any transaction
contemplated hereby, or that could have a Material Adverse Effect or a material
adverse effect on the Finley Transactions or the financing thereof, the Acquired
Assets or any transaction contemplated hereby or on the ability of any Loan
Party to perform its obligations under the Loan Documents.

 



Annex A - Page 2

 

 

7. Since December 31, 2014, there has been no event or condition that has had or
could reasonably be expected to have a Material Adverse Effect or a material
adverse effect on the Acquired Assets.

 

8. The purchase price reduction under the Finley Acquisition Agreement as a
result of title defects, environmental defects, preferential rights and casualty
losses shall not exceed five percent (5%) of the Purchase Price (as defined in
the Finley Acquisition Agreement) unless approved by the Arranger.

 

9. The capitalization, structure and equity ownership of Borrower after giving
effect to the Finley Transactions and the transactions contemplated by this
Amendment shall be satisfactory to Arranger in all material respects.

 

10. The Borrower shall have delivered such documentation and information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering laws as requested by the Administrative Agent or any
Lender.

 

11. Borrower shall have paid, or shall have made arrangements with the
Administrative Agent to pay with the proceeds of the Borrowing made on the
Amendment Effective Date, all fees and expenses due to the Lenders and the
Administrative Agent (including, but not limited to, reasonable attorneys’ fees
of counsel to the Administrative Agent).

 



Annex A - Page 3

 

 

 

ANNEX B
POST-CLOSING OBLIGATIONS

 

The Borrower shall deliver title information in form and substance acceptable to
the Administrative Agent covering the Oil and Gas Properties evaluated by the
Closing Date Reserve Report (which in any event shall cover, together with title
information previously delivered to the Administrative Agent, at least eighty
percent (80%) of the total value of the Oil and Gas Properties evaluated by the
Closing Date Reserve Report), as follows:

 

(a) on the Amendment Effective Date, on at least 50% of the total value of the
Oil and Gas Properties evaluated by the Closing Date Reserve Report;

 

(b) within 30 days after the Amendment Effective Date, on at least 60% of the
total value of the Oil and Gas Properties evaluated by the Closing Date Reserve
Report;

 

(c) within 60 days after the Amendment Effective Date, on at least 70% of the
total value of the Oil and Gas Properties evaluated by the Closing Date Reserve
Report; and

 

(d) within 90 days after the Amendment Effective Date, on at least 80% of the
total value of the Oil and Gas Properties evaluated by the Closing Date Reserve
Report.

 

 











 Annex B 



 

 

 

 

 

 



 